      Case 4:18-cv-00368-SMR-HCA Document 67 Filed 04/27/20 Page 1 of 12



                           81,7(' 67$7(6 ',675,&7 &2857
                         )25 7+( 6287+(51 ',675,&7 2) ,2:$
                                  &(175$/ ',9,6,21

 $'9$1&( 75867 /,)( (6&52:                           &LYLO $FWLRQ 1R &9605+&$
 6(59,&(6 /7$ DV VHFXULWLHV LQWHUPHGLDU\ IRU
 /,)( 3$571(56 326,7,21 +2/'(5
 75867 RQ EHKDOI RI LWVHOI DQG DOO RWKHUV
 VLPLODUO\ VLWXDWHG

                       3ODLQWLII

 Y

 1257+ $0(5,&$1 &203$1< )25 /,)(
 $1' +($/7+ ,1685$1&(

                       'HIHQGDQW


      67,38/$7,21 $1' 6833/(0(17$/ 3527(&7,9( 25'(5 5(*$5',1*
            7+,5'3$57< 0,//,0$1 ,1&¶6 0*$/)$ 62)7:$5(

+(/(1 & $'$06 &KLHI 0DJLVWUDWH -XGJH

       :+(5($6 RQ )HEUXDU\   3ODLQWLII $GYDQFH 7UXVW         /LIH (VFURZ 6HUYLFHV /7$

DV VHFXULWLHV LQWHUPHGLDU\ IRU /LIH 3DUWQHUV 3RVLWLRQ +ROGHU 7UXVW ³3ODLQWLII´  VHUYHG D VXESRHQD

RQ QRQSDUW\ 0LOOLPDQ ,QF ³0LOOLPDQ´ UHTXHVWLQJ GRFXPHQWV LQFOXGLQJ DFWXDULDO VRIWZDUH DQG

PRGHOV

       :+(5($6 WR IDFLOLWDWH WKH VHFXUH SURGXFWLRQ DQG XVH RI 0LOOLPDQ¶V 0*$/)$ DFWXDULDO

VRIWZDUH 3ODLQWLII DQG 0LOOLPDQ KHUHE\ VWLSXODWH WR WKLV 6WLSXODWLRQ DQG 6XSSOHPHQWDO 3URWHFWLYH

2UGHU 5HJDUGLQJ 7KLUG3DUW\ 0LOOLPDQ ,QF¶V 0*$/)$ 6RIWZDUH ³0*$/)$ 6WLSXODWHG

3URWHFWLYH 2UGHU´  ZKLFK VXSSOHPHQWV WKH 6WLSXODWHG &RQILGHQWLDOLW\ $JUHHPHQW DQG 3URWHFWLYH

2UGHU 'NW  DV IROORZV

       ,W LV KHUHE\ 25'(5('

             'HILQLWLRQV



                                                
Case 4:18-cv-00368-SMR-HCA Document 67 Filed 04/27/20 Page 2 of 12



         D      ³3ODLQWLII´ PHDQV $GYDQFH 7UXVW          /LIH (VFURZ 6HUYLFHV /7$ DV

 VHFXULWLHV LQWHUPHGLDU\ IRU /LIH 3DUWQHUV 3RVLWLRQ +ROGHU 7UXVW

         E      ³6RIWZDUH´ PHDQV PDFKLQHH[HFXWDEOH FRGH SULQWHG OLVWLQJV RI FRGH VRXUFH

 FRGH GRFXPHQWDWLRQ DQG UHODWHG LQIRUPDWLRQ DV ZHOO DV DQ\ DOJRULWKPV IRUPXODV

 PHWKRGV FRQFHSWV SURJUDP ORJLF SURJUDP DUFKLWHFWXUH DQGRU FRGLQJ WHFKQLTXHV

 HPERGLHG LQ WKH FRGH OLVWLQJV GRFXPHQWDWLRQ DQGRU LQIRUPDWLRQ

         F      ³3URSULHWDU\ 6RIWZDUH´ PHDQV DQ\ DQG DOO FRPSXWHU SURJUDPV LQFOXGLQJ

 EXW QRW OLPLWHG WR 0*$/)$ ZKLFK DUH D PDUNHG RU RWKHUZLVH LGHQWLILHG WR WKH 3ODLQWLII

 DV EHLQJ SURSULHWDU\ WR 0LOOLPDQ DQG E DUH DW DQ\ WLPH GHOLYHUHG WR WKH 3ODLQWLII RQ EHKDOI

 DQG ZLWK WKH DXWKRUL]DWLRQ RI 0LOOLPDQ WRJHWKHU ZLWK DOO 6RIWZDUH FRPSULVLQJ DVVRFLDWHG

 ZLWK RU UHODWLQJ WR VXFK SURJUDPV

         G      ³8VH´ RU ³8VHG´ PHDQV ZLWK UHVSHFW WR PDFKLQHH[HFXWDEOH 6RIWZDUH D

 HQWHULQJ DQGRU VWRULQJ DQ\ SRUWLRQ RI WKH 3URSULHWDU\ 6RIWZDUH LQWR RU LQ D PDFKLQH DQGRU

  E WUDQVPLWWLQJ DQ\ SRUWLRQ RI WKH 3URSULHWDU\ 6RIWZDUH WR D PDFKLQH IRU SURFHVVLQJ DQGRU

  F FRPSLOLQJ H[HFXWLQJ WUDQVODWLQJ RU LQWHUSUHWLQJ DQ\ FRGH RU PDFKLQH LQVWUXFWLRQV

 FRQWDLQHG LQ WKH 3URSULHWDU\ 6RIWZDUH LQ FRQQHFWLRQ ZLWK H[HFXWLQJ VXFK FRGH RU

 LQVWUXFWLRQV DQGRU G GLVSOD\LQJ DQ\ RI WKH 3URSULHWDU\ 6RIWZDUH LQ FRQQHFWLRQ ZLWK WKH

 SURFHVVLQJ RI VXFK FRGH RU PDFKLQH LQVWUXFWLRQV

         H      ³$XWKRUL]HG 8VHU´ PHDQV D SHUVRQ H[HFXWLQJ WKH 3URSULHWDU\ 6RIWZDUH RQ

 EHKDOI RI WKH 3ODLQWLII

         I      ³8VHU 0DQXDO V ´ PHDQV WKRVH XVHU PDQXDOV DQG GRFXPHQWDWLRQ LQ SDSHU

 RU HOHFWURQLF IRUP ZKLFK DFFRPSDQ\ WKH 3URSULHWDU\ 6RIWZDUH GHOLYHUHG WR 3ODLQWLII E\

 0LOOLPDQ



                                          
     Case 4:18-cv-00368-SMR-HCA Document 67 Filed 04/27/20 Page 3 of 12



               J      ³3URJUDP 3DWFKHV´ PHDQ PLQRU FRUUHFWLRQV WR WKH 3URSULHWDU\ 6RIWZDUH WR

       FRUUHFW GHYLDWLRQV LQ WKH 3URSULHWDU\ 6RIWZDUH LQ RUGHU IRU WKH 3URSULHWDU\ 6RIWZDUH WR

       VXEVWDQWLDOO\ FRQIRUP WR WKH 8VHU 0DQXDO V DW WKH WLPH RI LQVWDOODWLRQ 6XFK 3URJUDP

       3DWFKHV VKDOO EHFRPH SDUW RI WKH 3URSULHWDU\ 6RIWZDUH

               K      ³3URJUDP 8SGDWHV´ PHDQ QHZ YHUVLRQV RI RU DGGLWLRQV WR WKH 3URSULHWDU\

       6RIWZDUH E\ 0LOOLPDQ ZKLFK LPSURYH LWV RSHUDWLQJ SHUIRUPDQFH EXW GR QRW DGG WR RU DOWHU

       LWV EDVLF IXQFWLRQ V  6XFK 3URJUDP 8SGDWHV VKDOO EHFRPH SDUW RI WKH 3URSULHWDU\ 6RIWZDUH

               L      ³3URJUDP 0RGLILFDWLRQV´ PHDQ QHZ YHUVLRQV RI RU DGGLWLRQV WR WKH

       3URSULHWDU\ 6RIWZDUH ZKLFK LQ 0LOOLPDQ¶V RSLQLRQ DGG WR RU LPSURYH WKH IXQFWLRQ V RI

       WKH 3URSULHWDU\ 6RIWZDUH DQG QHZ 6RIWZDUH PRGXOHV RU SURGXFWV DGDSWHG WR LQWHUDFW ZLWK

       WKH 3URSULHWDU\ 6RIWZDUH WR DGG WR RU LPSURYH WKH IXQFWLRQ V RI WKH 3URSULHWDU\ 6RIWZDUH

       0LOOLPDQ VKDOO DW LWV VROH GLVFUHWLRQ GHWHUPLQH ZKDW FKDQJHV RU DGGLWLRQV WR WKH 3URSULHWDU\

       6RIWZDUH ZLOO EH GHHPHG 3URJUDP 0RGLILFDWLRQV SRVVLEO\ UHTXLULQJ SD\PHQW RI DGGLWLRQDO

       IHHV

             0LOOLPDQ ZLOO SURYLGH LWV 3URSULHWDU\ 6RIWZDUH 0*$/)$ 9HUVLRQV 

  DQG  WR 3ODLQWLII WR DOORZ $XWKRUL]HG 8VHUV WR 8VH WKH 3URSULHWDU\

6RIWZDUH WR H[DPLQH SDUWLFXODU DFWXDULDO ILOHV SURYLGHG WR 3ODLQWLII LQ GLVFRYHU\ LQ FRQQHFWLRQ ZLWK

WKLV OLWLJDWLRQ 6XEMHFW WR WKH WHUPV DQG FRQGLWLRQV RI WKLV 0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU

0LOOLPDQ JUDQWV WR $XWKRUL]HG 8VHUV D QRQWUDQVIHUDEOH DQG QRQH[FOXVLYH OLPLWHG OLFHQVH ZLWKRXW

D ULJKW WR VXEOLFHQVH WKDW SURYLGHV DFFHVV WR 8VH WKH 3URSULHWDU\ 6RIWZDUH GXULQJ WKH WHUP RI WKLV

OLWLJDWLRQ WR H[DPLQH SDUWLFXODU DFWXDULDO ILOHV RU PRGHOV SURYLGHG WR 3ODLQWLII LQ GLVFRYHU\ LQ

FRQQHFWLRQ ZLWK WKLV OLWLJDWLRQ LQFOXGLQJ WR PRGLI\ LQSXWV DQG DVVXPSWLRQV DQG FUHDWH WKH

FRUUHVSRQGLQJ RXWSXW 7LWOH WR WKH 3URSULHWDU\ 6RIWZDUH VKDOO DW DOO WLPHV UHPDLQ ZLWK 0LOOLPDQ

DQG LWV OLFHQVRUV ,Q DGGLWLRQ WR WKH REOLJDWLRQV RI FRQILGHQWLDOLW\ DV SURYLGHG LQ WKLV 0*$/)$

                                                 
     Case 4:18-cv-00368-SMR-HCA Document 67 Filed 04/27/20 Page 4 of 12



6WLSXODWHG 3URWHFWLYH 2UGHU DQG WKH 6WLSXODWHG &RQILGHQWLDOLW\ $JUHHPHQW DQG 3URWHFWLYH 2UGHU

'NW   $XWKRUL]HG 8VHUV VKDOO QRW PDNH DQ\ FRSLHV RI WKH 3URSULHWDU\ 6RIWZDUH RU 8VHU 0DQXDOV

LQ DQ\ IRUP H[FHSW WKDW $XWKRUL]HG 8VHUV PD\ VHQG WKH 8VHU 0DQXDOV RU SRUWLRQV WKHUHRI WR

3ODLQWLII DV QHFHVVDU\ WR GLVFXVV PHWKRGRORJ\ 1HLWKHU 3ODLQWLII QRU WKH $XWKRUL]HG 8VHUV VKDOO

8VH WKH 3URSULHWDU\ 6RIWZDUH QRU VKDOO WKH\ SHUPLW WKH 3URSULHWDU\ 6RIWZDUH WR EH 8VHG E\ DQ\RQH

RWKHU WKDQ $XWKRUL]HG 8VHUV IRU DQ\ SXUSRVHV RWKHU WKDQ WKLV OLWLJDWLRQ 3ODLQWLII DQG $XWKRUL]HG

8VHUV VSHFLILFDOO\ DJUHH QRW WR 8VH WKH 3URSULHWDU\ 6RIWZDUH IRU WKH SXUSRVH RI GHYHORSLQJ RWKHU

VRIWZDUH IRU OLFHQVH RU VDOH WR RWKHUV $XWKRUL]HG 8VHUV VKDOO QRW L PRGLI\ RU FUHDWH DQ\ GHULYDWLYH

ZRUN IURP WKH 3URSULHWDU\ 6RIWZDUH LL LQFOXGH WKH 3URSULHWDU\ 6RIWZDUH LQ DQ\ RWKHU VRIWZDUH

LLL XVH WKH 3URSULHWDU\ 6RIWZDUH WR SURYLGH SURFHVVLQJ VHUYLFHV WR WKLUG SDUWLHV RU RQ D VHUYLFH

EXUHDX EDVLV RU LY UHYHUVH DVVHPEOH GHFRPSLOH UHYHUVH HQJLQHHU RU RWKHUZLVH DWWHPSW WR GHULYH

VRXUFH FRGH RI WKH XQGHUO\LQJ LGHDV DOJRULWKPV VWUXFWXUH RU RUJDQL]DWLRQ IURP WKH 3URSULHWDU\

6RIWZDUH

             0LOOLPDQ¶V 3URSULHW\ 6RIWZDUH VKDOO EH GHHPHG ³&RQILGHQWLDO´ LQ DFFRUGDQFH ZLWK

3DUDJUDSK  RI WKH 6WLSXODWHG &RQILGHQWLDOLW\ $JUHHPHQW DQG 3URWHFWLYH 2UGHU

             3ODLQWLII VKDOO UHTXHVW DSSURYDO IRU HDFK $XWKRUL]HG 8VHU IURP 0LOOLPDQ 3ODLQWLII¶V

UHTXHVW VKDOO LQFOXGH HDFK SURSRVHG $XWKRUL]HG 8VHU¶V FXUUHQW HPSOR\PHQW ,Q WKH HYHQW D

SURSRVHG $XWKRUL]HG 8VHU LV QRW HPSOR\HG E\ D ILUP WKDW GHYHORSV RU VHOOV FRPSHWLQJ VRIWZDUH WR

0*$/)$ 0LOOLPDQ¶V DSSURYDO IRU VXFK $XWKRUL]HG 8VHUV VKDOO QRW EH XQUHDVRQDEO\ ZLWKKHOG

,Q WKH HYHQW D SURSRVHG $XWKRUL]HG 8VHU LV HPSOR\HG E\ D ILUP WKDW GHYHORSV RU VHOOV FRPSHWLQJ

VRIWZDUH WR 0*$/)$ WKH SDUWLHV DJUHH WR PHHW DQG FRQIHU LQ JRRG IDLWK DERXW ZKHWKHU WKH

SURSRVHG $XWKRUL]HG 8VHU LV D FRPSHWLWRU RI 0LOOLPDQ DQG ZKHWKHU DGGLWLRQDO SURWHFWLRQV WR

0LOOLPDQ DUH DSSURSULDWH DV WR WKDW $XWKRUL]HG 8VHU LQFOXGLQJ ZKHWKHU VXFK SURSRVHG $XWKRUL]HG

8VHU VKRXOG QRW EHFRPH DQ $XWKRUL]HG 8VHU 0LOOLPDQ VKDOO KDYH WKH ILQDO ULJKW RI DSSURYDO RI

                                                 
     Case 4:18-cv-00368-SMR-HCA Document 67 Filed 04/27/20 Page 5 of 12



DQ\ $XWKRUL]HG 8VHU ZKLFK DSSURYDO VKDOO QRW EH XQUHDVRQDEO\ ZLWKKHOG ,I WKH SDUWLHV DUH QRW

DEOH WR UHVROYH DQ\ GLVSXWH ZLWK UHVSHFW WR VXFK $XWKRUL]HG 8VHU WKH SDUWLHV ZLOO VXEPLW D MRLQW

OHWWHU WR WKH &RXUW WR UHVROYH WKH GLVSXWH ZLWK UHVSHFW WR VXFK SURWHFWLRQV $EVHQW WKH PXWXDO

DJUHHPHQW RI 0LOOLPDQ DQG WKH 3ODLQWLII RU OHDYH RI &RXUW 3ODLQWLII FROOHFWLYHO\ ZLOO KDYH QR PRUH

WKDQ  $XWKRUL]HG 8VHUV DW DQ\ JLYHQ WLPH ,I 3ODLQWLII ZLVKHV WR FKDQJH WKH $XWKRUL]HG 8VHUV

3ODLQWLII VKDOO SXUVXDQW WR WKH SURFHGXUHV DQG UHTXLUHPHQWV RI WKLV SDUDJUDSK UHTXHVW DSSURYDO IRU

VXFK UHSODFHPHQW RI $XWKRUL]HG 8VHUV IURP 0LOOLPDQ

             3ODLQWLII RQ EHKDOI RI WKHPVHOYHV DQG WKH $XWKRUL]HG 8VHUV DFNQRZOHGJHV DQG

DJUHHV WKDW WKH 3URSULHWDU\ 6RIWZDUH LV SURSULHWDU\ WR DQG D WUDGH VHFUHW RI 0LOOLPDQ RU LWV OLFHQVRUV

DQG WKDW WKLV 0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU JUDQWV WKH 3ODLQWLII DQG WKH $XWKRUL]HG 8VHUV

QR WLWOH RU ULJKW RI RZQHUVKLS LQ RU WR WKH 3URSULHWDU\ 6RIWZDUH 1HLWKHU WKH 3ODLQWLII QRU WKH

$XWKRUL]HG 8VHUV VKDOO DW DQ\ WLPH WDNH RU FDXVH DQ\ DFWLRQ ZKLFK ZRXOG EH LQFRQVLVWHQW ZLWK RU

WHQG WR LPSDLU WKH ULJKWV RI 0LOOLPDQ RU LWV OLFHQVRUV LQ WKH 3URSULHWDU\ 6RIWZDUH

             $XWKRUL]HG 8VHUV PD\ 8VH WKH 3URSULHWDU\ 6RIWZDUH VROHO\ DW D 'HVLJQDWHG 6LWH V 

ZKLFK LV OLPLWHG WR WKH RIILFHV RI 3ODLQWLII¶V FRXQVHO DQG $XWKRUL]HG 8VHUV¶ RIILFHV ZKLFK ZLOO EH

LGHQWLILHG DORQJ ZLWK 3ODLQWLII¶V UHTXHVW IRU DSSURYDO IRU HDFK SURSRVHG $XWKRUL]HG 8VHU

             0LOOLPDQ PD\ XSRQ DGYDQFH QRWLFH RI DW OHDVW VHYHQ  GD\V DQG QR PRUH WKDQ

RQFH SHU FDOHQGDU \HDU SHU $XWKRUL]HG 8VHU SHUIRUP D FRPSOLDQFH UHYLHZ WR GHWHUPLQH

FRPSOLDQFH ZLWK WKH WHUPV RI WKLV 0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU D ³&RPSOLDQFH

5HYLHZ´  7KH &RPSOLDQFH 5HYLHZ VKDOO  EH FRQGXFWHG DW WKH 'HVLJQDWHG 6LWH WKH $XWKRUL]HG

8VHU DQG DSSOLFDEOH $XWKRUL]HG 8VHU PDFKLQHV DQG HTXLSPHQW VKDOO EH SK\VLFDOO\ SUHVHQW DW WKH

'HVLJQDWHG 6LWH IRU WKH &RPSOLDQFH 5HYLHZ   EH OLPLWHG WR FRQILUPLQJ WKDW WKH 3URSULHWDU\

6RIWZDUH LV LQVWDOOHG DQG VWRUHG VROHO\ DV SHUPLWWHG SXUVXDQW WR WKLV 0*$/)$ 6WLSXODWHG

3URWHFWLYH 2UGHU DQG VXEMHFW WR WKH QRQGLVFORVXUH REOLJDWLRQV XQGHU 3DUDJUDSK  DQG  QRW

                                                  
      Case 4:18-cv-00368-SMR-HCA Document 67 Filed 04/27/20 Page 6 of 12



XQUHDVRQDEO\ LQWHUIHUH ZLWK $XWKRUL]HG 8VHU¶V RU 3ODLQWLII¶V RSHUDWLRQV 0LOOLPDQ ZLOO QRW FKDUJH

IRU DQ\ WLPH RU H[SHQVHV LQ FRQQHFWLRQ ZLWK DQ\ VXFK &RPSOLDQFH 5HYLHZ V  (DFK SDUW\ ZLOO EHDU

LWV RZQ H[SHQVHV DVVRFLDWHG ZLWK LWV SDUWLFLSDWLRQ LQ DQ\ VXFK &RPSOLDQFH 5HYLHZ V  LQFOXGLQJ

DQ\ WUDYHO RU ORGJLQJ H[SHQVHV LQFXUUHG E\ LWV HPSOR\HHV RU RWKHU UHSUHVHQWDWLYHV

             1RWZLWKVWDQGLQJ DQ\WKLQJ WR WKH FRQWUDU\ LQ WKH 6WLSXODWHG &RQILGHQWLDOLW\

$JUHHPHQW DQG 3URWHFWLYH 2UGHU 3ODLQWLII DQG WKH $XWKRUL]HG 8VHUV VKDOO QRW DOORZ DQ\ SHUVRQV

WR 8VH WKH 3URSULHWDU\ 6RIWZDUH RWKHU WKDQ WKH $XWKRUL]HG 8VHUV RU RWKHU 3HUVRQV OLVWHG LQ

3DUDJUDSK  RI WKH 6WLSXODWHG &RQILGHQWLDOLW\ $JUHHPHQW DQG 3URWHFWLYH 2UGHU ZKR DUH DFWLQJ

XQGHU WKH GLUHFWLRQ DQG VXSHUYLVLRQ RI WKH $XWKRUL]HG 8VHUV 2WKHU 3HUVRQV OLVWHG LQ 3DUDJUDSK 

RI WKH 6WLSXODWHG &RQILGHQWLDOLW\ $JUHHPHQW DQG 3URWHFWLYH 2UGHU PD\ REVHUYH WKH 8VH RI WKH

3URSULHWDU\ 6RIWZDUH E\ $XWKRUL]HG 8VHUV DQG YLHZ WKH UHVXOWV RI WKH 8VH RI WKH 3URSULHWDU\

6RIWZDUH E\ $XWKRUL]HG 8VHUV

             $XWKRUL]HG 8VHUV DQG 3ODLQWLII DFNQRZOHGJHV WKDW WKH 3URSULHWDU\ 6RIWZDUH LV

XQLTXH DQG YDOXDEOH DQG ZDV GHYHORSHG RU RWKHUZLVH DFTXLUHG E\ 0LOOLPDQ DW JUHDW H[SHQVH DQG

WKDW DQ\ XQDXWKRUL]HG GLVFORVXUH RU XVH RI WKH 3URSULHWDU\ 6RIWZDUH ZRXOG FDXVH 0LOOLPDQ

LUUHSDUDEOH LQMXU\ RU ORVV IRU ZKLFK PRQHWDU\ GDPDJHV DORQH ZRXOG EH DQ LQDGHTXDWH UHPHG\ $OO

$XWKRUL]HG 8VHUV VKDOO VLJQ DQ XQGHUWDNLQJ LQ WKH IRUP DQQH[HG DV DQ ([KLELW KHUHWR

DFNQRZOHGJLQJ UHFHLSW RI WKH 6WLSXODWHG &RQILGHQWLDOLW\ $JUHHPHQW DQG 3URWHFWLYH 2UGHU DQG WKLV

0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU DQG VKDOO DJUHH WR DELGH E\ WKHLU WHUPV 3ODLQWLII DJUHHV

WKDW WKH $XWKRUL]HG 8VHUV¶ 8VH RI WKH 3URSULHWDU\ 6RIWZDUH DQG 8VHU 0DQXDOV VKDOO EH VROHO\ DV

UHODWLQJ WR WKH VXEMHFW PDWWHU RI WKLV OLWLJDWLRQ DQG VKDOO EH VXEMHFW WR DQG LQ VWULFW DFFRUGDQFH ZLWK

WKH WHUPV RI WKLV 0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU ,W LV H[SUHVVO\ XQGHUVWRRG DQG DJUHHG WKDW

$XWKRUL]HG 8VHUV¶ REOLJDWLRQV WR NHHS WKH 3URSULHWDU\ 6RIWZDUH FRQILGHQWLDO XQGHU WKH WHUPV RI WKLV



                                                  
     Case 4:18-cv-00368-SMR-HCA Document 67 Filed 04/27/20 Page 7 of 12



0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU KHUHRI VKDOO FRQWLQXH DIWHU WKH WHUPLQDWLRQ IRU DQ\ UHDVRQ

RI WKH $XWKRUL]HG 8VHUV¶ OLFHQVH WR 8VH WKH 3URSULHWDU\ 6RIWZDUH

            3ODLQWLII DQG WKH $XWKRUL]HG 8VHUV VKDOO QRW GHFRPSLOH WUDQVODWH UHYHUVH HQJLQHHU

RU JHQHUDWH VRXUFH FRGH ZLWK UHVSHFW WR WKH 3URSULHWDU\ 6RIWZDUH QRU VKDOO WKH 3ODLQWLII RU

$XWKRUL]HG 8VHUV NQRZLQJO\ DVVLVW RU HQFRXUDJH DQ\ WKLUG SDUW\ WR FRPPLW VXFK DFWV ,Q WKH HYHQW

WKDW WKH 3ODLQWLII RU WKH $XWKRUL]HG 8VHUV EHFRPH DZDUH RI DQ\ WKLUG SDUW\ FRPPLWWLQJ VXFK DFWV

WKH 3ODLQWLII DQG WKH $XWKRUL]HG 8VHUV VKDOO SURPSWO\ QRWLI\ 0LOOLPDQ RI WKH SHUWLQHQW IDFWV

FRQFHUQLQJ VXFK DFWV ,Q WKH HYHQW WKH 3ODLQWLII RU WKH $XWKRUL]HG 8VHUV GHFRPSLOH WUDQVODWH

UHYHUVH HQJLQHHU RU JHQHUDWH VRXUFH FRGH ZLWK UHVSHFW WR WKH 3URSULHWDU\ 6RIWZDUH RU WKH 3ODLQWLII

RU WKH $XWKRUL]HG 8VHUV NQRZLQJO\ DVVLVW RU HQFRXUDJH DQ\ WKLUG SDUWLHV WR FRPPLW VXFK DFWV

0LOOLPDQ UHWDLQV LWV ULJKWV DQG UHPHGLHV WR FODZ EDFN WKH 3URSULHWDU\ 6RIWZDUH UHTXLUH LWV GHOHWLRQ

IURP WKH RIIHQGLQJ 3ODLQWLII¶V$XWKRUL]HG 8VHU¶V KDUGZDUH GHYLFHV DQG WR REWDLQ OHJDO RU HTXLWDEOH

UHOLHI LQFOXGLQJ GDPDJHV DQGRU LQMXQFWLYH UHOLHI

            0LOOLPDQ VKDOO PDNH DOO UHDVRQDEOH HIIRUWV WR SURYLGH WKH $XWKRUL]HG 8VHUV LQ D

WLPHO\ PDQQHU ZLWK DQ\ 3URJUDP 3DWFKHV WKDW 0LOOLPDQ LV DZDUH DUH QHFHVVDU\ WR VXEVWDQWLDOO\

FRQIRUP WKH 3URSULHWDU\ 6RIWZDUH WR WKH 8VHU 0DQXDO V DW WKH WLPH RI LQVWDOODWLRQ 0LOOLPDQ VKDOO

SURYLGH WR WKH $XWKRUL]HG 8VHUV VXEMHFW WR WKH WHUPV DQG FRQGLWLRQV RI WKLV 0*$/)$ 6WLSXODWHG

3URWHFWLYH 2UGHU DQ\ 3URJUDP 8SGDWHV UHOHDVHG WR RWKHU OLFHQVHHV DQG GHHPHG E\ 0LOOLPDQ WR EH

UHOHYDQW WR WKH 3URSULHWDU\ 6RIWZDUH

            0LOOLPDQ VKDOO SURYLGH WR $XWKRUL]HG 8VHUV YLD WHOHSKRQH RU HPDLO DQG GXULQJ

UHJXODU EXVLQHVV KRXUV FRQVXOWDWLRQ UHJDUGLQJ SURSHU 8VH RI WKH 3URSULHWDU\ 6RIWZDUH LQ

FRQIRUPDQFH ZLWK WKH 8VHU 0DQXDO V DW WKH VXSSRUW UDWHV OLVWHG LQ 3DUDJUDSK 

            0LOOLPDQ LV QRW REOLJDWHG WR L LQWHUSUHW SURJUDP UHVXOWV SHUIRUP DFWXDULDO

PRGHOLQJ ZRUN RU SURYLGH H[SHUW DFWXDULDO DVVLVWDQFH WR WKH 3ODLQWLII LL DVVLVW ZLWK TXHVWLRQV

                                                 
     Case 4:18-cv-00368-SMR-HCA Document 67 Filed 04/27/20 Page 8 of 12



UHODWHG WR FRPSXWHU RSHUDWLQJ V\VWHPV FRPSXWHU KDUGZDUH DQG SHULSKHUDOV ZKLFK DUH QRW UHODWHG

WR WKH XVH RI WKH 3URSULHWDU\ 6RIWZDUH LLL SHUIRUP GDWD GHEXJJLQJ DQGRU FRUUHFWLQJ LY SHUIRUP

VHUYLFHV QHFHVVLWDWHG DV D UHVXOW RI DQ\ FDXVH RWKHU WKDQ DXWKRUL]HG DQG SURSHU XVH E\ WKH

$XWKRUL]HG 8VHUV RI WKH 3URSULHWDU\ 6RIWZDUH LQFOXGLQJ EXW QRW OLPLWHG WR QHJOHFW DEXVH

XQDXWKRUL]HG PRGLILFDWLRQ XQDXWKRUL]HG PDLQWHQDQFH HOHFWULFDO ILUH ZDWHU RU RWKHU GDPDJH RU

Y SURYLGH 3URJUDP 0RGLILFDWLRQV DQG FRQVXOWDWLRQV UHJDUGLQJ 3URJUDP 0RGLILFDWLRQV

            0LOOLPDQ ZLOO SURYLGH $XWKRUL]HG 8VHUV ZLWK WZR  GD\V RI LQSHUVRQ WUDLQLQJ LQ

WKH 8VH RI WKH 3URSULHWDU\ 6RIWZDUH 6XFK WUDLQLQJ LI IHDVLEOH ZLOO LQFOXGH D VDPSOH RI WHQ 

DFWXDULDO LQSXWV IURP 1RUWK $PHULFDQ &RPSDQ\ IRU /LIH DQG +HDOWK ,QVXUDQFH ³'HIHQGDQW´ 

VXEMHFW WR 3DUDJUDSK  RI WKLV 0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU 6XFK WUDLQLQJ ZLOO EH

SURYLGHG DW D ORFDWLRQ PXWXDOO\ DJUHHG WR E\ WKH 3ODLQWLII DQG 0LOOLPDQ 6XFK WUDLQLQJ ZLOO EH

VFKHGXOHG IROORZLQJ WKH HQWU\ RI WKLV 0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU DQG ZLOO EH VXEMHFW

WR WKH DYDLODELOLW\ RI 0LOOLPDQ SHUVRQQHO 0LOOLPDQ¶V UHDVRQDEOH WUDYHO H[SHQVHV IRU WKH WUDLQLQJ

VHVVLRQ ZLOO EH UHLPEXUVHG E\ WKH 3ODLQWLII 0LOOLPDQ ZLOO EH UHLPEXUVHG IRU LWV IHHV LQ DFFRUGDQFH

ZLWK 3DUDJUDSK  RI WKLV 0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU DQG IRU LWV UHDVRQDEOH WUDYHO

H[SHQVHV LQFXUUHG LQ SURYLGLQJ DQ\ DGGLWLRQDO WUDLQLQJ DQG VXSSRUW WR $XWKRUL]HG 8VHUV

            7KH 3ODLQWLII ZLOO UHLPEXUVH 0LOOLPDQ IRU LWV IHHV UHDVRQDEO\ LQFXUUHG LQ SURYLGLQJ

WUDLQLQJ DQG VXSSRUW VHUYLFHV WR $XWKRUL]HG 8VHUV DV ZHOO DV RWKHU VHUYLFHV WKDW UHODWH GLUHFWO\ WR

WKH IXQFWLRQDOLW\ RI WKH 3URSULHWDU\ 6RIWZDUH DQG DUH SHUIRUPHG DW WKH 3ODLQWLII¶V UHTXHVW 3ODLQWLII

DJUHHV WR SD\ 0LOOLPDQ¶V FXUUHQW VWDQGDUG UDWHV IRU 0*$/)$ VXSSRUW DQG WUDLQLQJ WKDW DUH LQ

HIIHFW DW WKH WLPH VXFK VHUYLFHV DUH SURYLGHG ZKLFK 0LOOLPDQ UHSUHVHQWV ZLOO QRW LQ WKLV OLWLJDWLRQ

H[FHHG WKH KRXUO\ UDWH RI  SHU SHUVRQ LQ  $IWHU  0LOOLPDQ¶V UDWHV PD\ FKDQJH QRW

WR H[FHHG D  LQFUHDVH SHU \HDU DQG ZLOO EH DSSOLHG SURVSHFWLYHO\ IURP WKH GDWH RI WKH UDWH FKDQJH



                                                 
      Case 4:18-cv-00368-SMR-HCA Document 67 Filed 04/27/20 Page 9 of 12



             2Q D PRQWKO\ EDVLV 0LOOLPDQ ZLOO SURYLGH 3ODLQWLII ZLWK D VWDWHPHQW IRU DOO FKDUJHV

GXH 6WDWHPHQWV VKDOO EH VHQW WR 3ODLQWLII¶V FRXQVHO RI UHFRUG 3D\PHQW VKDOO EH GXH ZLWKLQ WKLUW\

 GD\V RI UHFHLSW RI DQ LQYRLFH 3ODLQWLII VKDOO SD\ 0LOOLPDQ LQWHUHVW RQ DPRXQWV QRW SDLG DQG

PRUH WKDQ VL[W\  GD\V SDVW GXH DW WKH UDWH RI  SHU PRQWK RU VXFK ORZHU UDWH DV PD\ EH WKH

PD[LPXP UDWH SHUPLWWHG E\ ODZ ,I 3ODLQWLII IDLOV WR SD\ ZKHQ GXH DQ\ VWDWHPHQW XQGHU WKLV 0*

$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU 0LOOLPDQ VKDOO KDYH WKH ULJKW WR ZLWKKROG VHUYLFHV LI VXFK

IDLOXUH WR SD\ LV QRW UHPHGLHG ZLWKLQ ILIWHHQ  GD\V RI UHFHLSW RI ZULWWHQ QRWLFH RI VXFK IDLOXUH

E\ 3ODLQWLII

             3ULRU WR GLVSRVLQJ RI DQ\ PHGLD RU KDUGZDUH $XWKRUL]HG 8VHUV DQG 3ODLQWLII VKDOO

HQVXUH WKDW DQ\ 3URSULHWDU\ 6RIWZDUH FRQWDLQHG E\ VXFK PHGLD RU VWRUHG LQ VXFK KDUGZDUH KDV EHHQ

FRPSOHWHO\ HUDVHG RU GHVWUR\HG

             3ODLQWLII PD\ WHUPLQDWH WKH OLFHQVH IRU WKH $XWKRUL]HG 8VHUV WR 8VH WKH 3URSULHWDU\

6RIWZDUH DW DQ\ WLPH E\ JLYLQJ ZULWWHQ QRWLFH WR 0LOOLPDQ

             0LOOLPDQ PD\ WHUPLQDWH $XWKRUL]HG 8VHUV¶ OLFHQVH WR 8VH WKH 3URSULHWDU\ 6RIWZDUH

LI DQ\ $XWKRUL]HG 8VHU IDLOV WR FRPSO\ ZLWK DQ\ WHUP RU FRQGLWLRQ RI WKLV 0*$/)$ 6WLSXODWHG

3URWHFWLYH 2UGHU 0LOOLPDQ¶V WHUPLQDWLRQ RI DQ $XWKRUL]HG 8VHU¶V OLFHQVH WR 8VH WKH 3URSULHWDU\

6RIWZDUH DQGRU UHSRVVHVVLRQ RI WKH 3URSULHWDU\ 6RIWZDUH VKDOO EH ZLWKRXW SUHMXGLFH WR DQ\ RWKHU

ODZIXO UHPHGLHV WKDW 0LOOLPDQ PD\ KDYH

             $XWKRUL]HG 8VHUV¶ OLFHQVH WR 8VH WKH 3URSULHWDU\ 6RIWZDUH VKDOO DXWRPDWLFDOO\

WHUPLQDWH XSRQ WKH ILQDO UHVROXWLRQ RI WKLV OLWLJDWLRQ

             3ODLQWLII VKDOO HUDVH WKH 3URSULHWDU\ 6RIWZDUH IURP DOO RI WKH $XWKRUL]HG 8VHUV¶

KDUGZDUH GHYLFHV XVHG WR RSHUDWH WKH VDPH QR ODWHU WKDQ VL[W\  GD\V DIWHU WKH ILQDO WHUPLQDWLRQ

RI WKLV OLWLJDWLRQ E\ VHWWOHPHQW RU H[KDXVWLRQ RI DOO DSSHDOV



                                                   
     Case 4:18-cv-00368-SMR-HCA Document 67 Filed 04/27/20 Page 10 of 12



            $IWHU WKH ILQDO WHUPLQDWLRQ RI WKLV OLWLJDWLRQ ZLWKLQ VL[W\  GD\V RI UHFHLYLQJ D

UHTXHVW WR GR VR E\ 0LOOLPDQ $XWKRUL]HG 8VHUV VKDOO SURYLGH 0LOOLPDQ ZLWK D VZRUQ VWDWHPHQW

DWWHVWLQJ WR WKHLU FRPSOLDQFH ZLWK WKH WHUPV RI WKLV 0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU

LQFOXGLQJ D VSHFLILF VWDWHPHQW RI FRPSOLDQFH ZLWK 3DUDJUDSKV       DQG  DQG WKDW

$XWKRUL]HG 8VHUV¶ REOLJDWLRQV WR NHHS WKH 3URSULHWDU\ 6RIWZDUH FRQILGHQWLDO XQGHU WKH WHUPV RI WKLV

0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU KHUHRI VKDOO FRQWLQXH DIWHU WKH WHUPLQDWLRQ IRU DQ\ UHDVRQ

RI WKH $XWKRUL]HG 8VHUV¶ OLFHQVH WR 8VH WKH 3URSULHWDU\ 6RIWZDUH

            7KH &RXUW VKDOO UHWDLQ MXULVGLFWLRQ RI DQ\ GLVSXWHV FRQFHUQLQJ 0LOOLPDQ¶V

FRPSOLDQFH ZLWK WKH VXESRHQD VHUYHG RQ 0LOOLPDQ E\ 3ODLQWLII RQ )HEUXDU\   DQG WKLV 0*

$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU SURYLGHG WKDW ZLWK UHVSHFW WR DQ\ GLVSXWHV DULVLQJ RXW RI DQ\

DOOHJHG EUHDFK RI 3DUDJUDSKV          DQG  RI WKLV 0*$/)$ 6WLSXODWHG

3URWHFWLYH 2UGHU E\ DQ $XWKRUL]HG 8VHU 0LOOLPDQ UHWDLQV LWV ULJKW ZLWKRXW SUHMXGLFH WR WKH ULJKWV

RI RWKHU $XWKRUL]HG 8VHU V WR 8VH WKH 3URSULHWDU\ 6RIWZDUH LQ WKLV OLWLJDWLRQ LQ FRQIRUPDQFH ZLWK

WKH WHUPV DQG FRQGLWLRQV RI WKLV 0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU WR EULQJ DQ DFWLRQ RU

FODLPV LQ DQ\ DYDLODEOH IRUXP IRU DQ\ DQG DOO DYDLODEOH OHJDO RU HTXLWDEOH UHOLHI DJDLQVW WKH

DOOHJHGO\ EUHDFKLQJ $XWKRUL]HG 8VHU

            1RWKLQJ LQ WKLV 0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU VKDOO FRQVWLWXWH DQ

DGPLVVLRQ DV WR WKH SURSULHW\ RI 3ODLQWLII¶V UHTXHVW IRU WKH 3URSULHWDU\ 6RIWZDUH RU D ZDLYHU RI

0LOOLPDQ¶V RU 'HIHQGDQW¶V ULJKW WR REMHFW WR DQ\ RWKHU GLVFRYHU\ RQ DQ\ JURXQGV

            ,Q WKH FRXUVH RI SHUIRUPLQJ LWV REOLJDWLRQV XQGHU WKLV 0*$/)$ 6WLSXODWHG

3URWHFWLYH 2UGHU²IRU H[DPSOH ZKHQ 0LOOLPDQ LV SHUIRUPLQJ LWV REOLJDWLRQV XQGHU 3DUDJUDSKV 

  DQG  RI WKLV 0*$/)$ 6WLSXODWHG 3URWHFWLYH 2UGHU²0LOOLPDQ PD\ REWDLQ LQIRUPDWLRQ

DERXW WKH 8VH RI WKH 3URSULHWDU\ 6RIWZDUH E\ $XWKRUL]HG 8VHUV 0LOOLPDQ DJUHHV QRW WR GLVFORVH



                                                
    Case 4:18-cv-00368-SMR-HCA Document 67 Filed 04/27/20 Page 11 of 12



VXFK LQIRUPDWLRQ WR DQ\RQH RWKHU WKDQ WKH 3ODLQWLII DQG VSHFLILFDOO\ DJUHHV QRW WR VKDUH VXFK

LQIRUPDWLRQ ZLWK WKH 'HIHQGDQWV

           7KH SDUWLHV DJUHH WR PHHW DQG FRQIHU LQ JRRG IDLWK WR UHVROYH VXEMHFW WR 3DUDJUDSKV

 DQG  DQ\ WHFKQLFDO GLIILFXOWLHV WKDW PD\ DULVH LQ PDNLQJ 8VH RI WKH 3URSULHWDU\ 6RIWZDUH WR

DFFHVV YLHZ DQG XVH UHOHYDQW ILQDQFLDO PRGHOLQJ ILOHV DQG DVVRFLDWHG LQSXW GDWD DV WKH\ ZHUH

PDLQWDLQHG E\ 'HIHQGDQW LQ WKH RUGLQDU\ FRXUVH RI EXVLQHVV LQFOXGLQJ GLIILFXOWLHV LQ PDNLQJ 8VH

RI WKH 3URSULHWDU\ 6RIWZDUH WR UHSURGXFH 'HIHQGDQW¶V PRGHOLQJ UHVXOWV

62 67,38/$7(' $1' $*5(('




                                               
    Case 4:18-cv-00368-SMR-HCA Document 67 Filed 04/27/20 Page 12 of 12



'DWHG $SULO 
             BB                       'DWHG $SULO BB
                                                         


6860$1 *2')5(< //3                         :,//,$06 .$671(5           *,%%6 3//&

%\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         %\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
+DQQDK :DLWH SUR KDF YLFH
6HWK $UG SUR KDF YLFH                          5RGQH\ / 8PEHUJHU -U :6%$ 
5\DQ .LUNSDWULFN SUR KDF YLFH                  &KULVWLQH - /HH :6%$ 
6860$1 *2')5(< //3                           8QLRQ 6WUHHW 6XLWH 
 $YHQXH RI WKH $PHULFDV QG )ORRU        6HDWWOH :$ 
1HZ <RUN 1<                         7HOHSKRQH  
7HO                              )D[  
)D[                               UXPEHUJHU#ZLOOLDPVNDVWQHUFRP
VDUG#VXVPDQJRGIUH\FRP                         FOHH#ZLOOLDPVNDVWQHUFRP
UNLUNSDWULFN#VXVPDQJRGIUH\FRP
KZDLWH#VXVPDQJRGIUH\FRP                       Attorneys for Non-Party Milliman, Inc.

6WHYHQ * 6NODYHU SUR KDF YLFH
/RUD .UXVOLFK SUR KDF YLFH
*OHQQ %ULGJHPDQ SUR KDF YLFH
6860$1 *2')5(< //3
 $YHQXH RI WKH 6WDUV 6XLWH 
/RV $QJHOHV &$ 
7HO 
)D[ 
VVNODYHU#VXVPDQJRGIUH\FRP
ONUXVOLFK#VXVPDQJRGIUH\FRP

5 5RQDOG 3RJJH $7
5RELQ * 0D[RQ $7
+23.,16 +8(%1(5 3&
 *UDQG $YHQXH 6XLWH 
'HV 0RLQHV ,$ 
7HO 
)D[ 
USRJJH#KKODZSFFRP
UPD[RQ#KKODZSFFRP

Attorneys for Plaintiff

IT IS SO ORDERED.

'DWHG April 27, 




                                          
